Title: To George Washington from Lieutenant Colonel Ebenezer Gray, 3 November 1778
From: Gray, Ebenezer
To: Washington, George


  
    Sir
    Norwalk [Conn.] November 3rd 1778
  
I am happy that I can inform your Excelly that there hath been no Robberies nor plundering done by any Boats that I have sent to the Iland.
  it was intimated to me about 3 or 4 Weeks since that a Privateer whale Boat from this Port had robbed a Person on the Iland six 
    
    
    
    mile from Shore, I have Indeavoured as much as in me lay to Obtain proper Proofs of it but have not been Able to obtain them, the fact I beleive to be true but the People who have the Knowledge of it dare not Testify it[.] <Sinc>e that Time I have not permitted an<y B>oat to pass to the Iland without Permission & sufficient Assurances of their Good Behavior; several Robberies have been committed by People from Milford of which sufficient Testimony may be had which I suppose gave rise to the Intellegence recd by Your Excelly[.] I have Two Persons on the Iland who have been there sometime, who will be brought off this Night, by whom I expect some late & authentick Intellagence which shall be Immediately forwarded to Head Quarters. I am Your Excelly most obedt & Hume Servt
  
    Ebenezer Gray
  
  
for a Week past the Weather hath been such that no Boats could Cross to the Iland.
  
